Citation Nr: 0113175	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD and assigned a 10 percent evaluation, effective November 
10, 1997.

In January 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDING OF FACT

PTSD is manifested by anxiousness, anger, agitation, 
intolerance of other, nightmares, and sleep impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation to 30 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board notes that all of the veteran's treatment for PTSD 
has been through VA, and thus, all medical evidence reported 
will be from a VA medical facility.

In January 1997, the veteran sought help with 
"depression/blues."  He noted he had been recently fired 
from his job of four years.  He stated he drank less than one 
drink per week and denied doing drugs.  The veteran denied 
homicidal and suicidal ideations.  He stated he would have 
difficulty going to sleep, and would sleep about six hours.  
The veteran stated he had been married for 11 years and had 
no children.  He reported he was extremely anxious and would 
fidget.  The veteran stated he felt hopeless and cynical.  
The examiner stated the veteran was talkative, anxious, and 
had a negative outlook and entered an assessment of 
"multiple symptoms of depression."

That same day, a separate examiner stated the veteran denied 
suicidal ideation and needing hospital care.  He stated the 
veteran considered himself to suffer from depression and that 
he slept four to six hours.  The veteran denied weight loss.  
The examiner entered an assessment of major depression, 
moderate, single episode.

The veteran was seen the following week.  He stated he was 
feeling much better and felt functional now and more 
motivated to work on his business.  The examiner stated the 
veteran was extremely anxious with rapid speech and would 
talk about multiple topics from work injustices.  The 
assessment was, "Unchanged, despite patient perception."  

In late January 1997, the veteran reported his sleep was much 
improved with a decrease in sadness and less irritation, 
agitation, and nervousness.  The examiner noted the veteran 
seemed to be more calm and less upset.  The veteran denied 
homicidal and suicidal ideations, including intent.  The 
examiner stated the veteran was oriented times three and 
alert.  He stated the veteran was casually dressed with good 
hygiene.  His mood was described as mildly anxious and 
fidgety, and his speech was described as clear, coherent, and 
non-pressured.  The examiner stated he did not observe any 
physical mannerisms.  The veteran denied hallucinations.  The 
examiner stated the veteran was cooperative and followed 
verbal requests without difficulty.  The assessment was 
"mood improved."

The February 1997 treatment reports show the veteran 
consistently reported he was doing better.  The examiners 
noted the veteran was still anxious, had increased stress, 
and was still disgruntled in general.  The following month, 
the examiner stated the veteran's mood was mildly to 
moderately agitated/anxious and still "somewhat sad."  In 
April 1997, the examiner stated the veteran was anxious and 
disgruntled, but noted he was coping.

In May 1997, the examiner noted the veteran was working full 
time for himself and had reported an improvement.  The 
veteran stated he was sleeping six hours without difficulty.  
He denied homicidal and suicidal ideations, including intent.  
The examiner stated the veteran was oriented times three and 
alert with clear, coherent, and non-pressured speech.  He was 
noted to have good general hygiene and was neat and casually 
dressed.  The examiner stated the veteran was moderately 
anxious and had moderate physical fidgety mannerisms.  The 
assessment was anxious mood with insomnia and sadness.  Later 
in May, the veteran reported work was going well but reported 
bickering between him and his spouse.  The examiner stated 
the veteran was fidgety and easily slipped into talking about 
being angry with the government.  The assessment was anxious 
with some obsessive traits.

In June 1997, the veteran reported he was unsure if the 
medication he was taking was helping him.  The examiner noted 
the veteran focused on talking about Vietnam and his anger.  
The veteran denied homicidal and suicidal ideations.  The 
assessment was that the veteran was having constant thoughts 
and comments about war experiences and government 
inefficiency.  The following month, the veteran described 
himself as being on a downhill slide with increased arguments 
with friends and people he encountered in public.  He stated 
he was angry and felt quick on the trigger.  He denied 
homicidal and suicidal ideations.  The examiner stated the 
veteran displayed anger and frustration.  The assessment was 
agitated depression.  In a separate July 1997 treatment 
record, the examiner stated the veteran was oriented times 
three and alert.  He stated the veteran was cooperative with 
a bright affect without any thought disorder.  The veteran 
denied delusions and hallucinations.  The assessment was 
increased nervousness, anger, and agitation.

In September 1997, the examiner stated the veteran was 
oriented times three and alert with clear and coherent speech 
and was cooperative.  He noted the veteran was agitated, 
fidgety, and anxious.  The veteran denied delusions and 
hallucinations and both homicidal and suicidal ideations, 
including intent.  The examiner noted the veteran had good 
eye contact, had good hygiene, and was neatly dressed.  The 
assessment was "mood anxious/agitated."  These same 
findings were made in an October 1997 treatment report.

The treatment reports show the veteran was in group therapy 
from December 1997 to March 1998 and contributed to 
discussions.

In January 1998, the veteran complained about his difficulty 
holding jobs and dealing with his agitation.  The examiner 
stated his affect was anxious but appropriate to the 
discussion.  The assessment was anxiety, sadness problematic 
and increased anxiety secondary to stress.  In April 1998, 
the veteran stated he was still having trouble with his quick 
temper, startle response, and intrusive recollections of 
Vietnam.  The assessment was that the veteran appeared to be 
doing well.

In January 1999, the veteran reported he was continuing to 
have difficulties with his spouse and friends with being 
irritable and angry.  The examiner stated the veteran was 
anxious, frustrated, and angry.  The assessment was 
exacerbation of distress.

A May 1999 psychiatric evaluation shows the veteran reported 
that his nightmares had been fading somewhat over time, but 
that he continued to experience problems with hypervigilance 
and easy startle response.  He also reported having 
difficulty with his emotions, including anxiety, anger, and 
rage.  The veteran stated he had lost 15 pounds over the past 
three to four months because of loss of appetite and poor 
mood.  He reported difficulty sleeping and chronic 
nervousness.  The veteran denied panic episodes and homicidal 
and suicidal ideations, but reported he had had suicidal 
ideation as recent as a couple of weeks prior.

The examiner stated the veteran was well dressed and well 
groomed, but was noticeably fidgety and restless during the 
examination.  His affect was described as somewhat anxious 
with a mild shakiness in his voice.  The examiner stated the 
veteran's mood was "okay" and that his speech was within 
normal limits.  He added the veteran had thought processes 
that were completely linear and logical with no looseness of 
association or flight of ideas.  Thought content was devoid 
of any homicidal or suicidal ideations, nor auditory or 
visual hallucinations.  The veteran denied delusions.  The 
examiner stated the veteran's insight was good and that 
judgment appeared to be fair to good.  He stated the veteran 
was cognitively intact, fully alert, and oriented.  The 
examiner added the veteran's memory was intact, including 
short term.  The assessment was chronic PTSD with history of 
major depression.  The Global Assessment of Functioning (GAF) 
score entered was 61 to 70.

In October 1999, the veteran was admitted to the hospital 
because of suicidal ideation.  Two days later, he stated he 
was feeling better and was not having any thought about 
hurting himself.  He expressed an understanding of the 
importance of continuing with his treatment as an outpatient.  
The examiner noted the veteran had an improved mood, brighter 
affect, and was preparing for discharge.  Later that month, 
the veteran was described as being moderately anxious and 
restless with occasional rapid speech.  The examiner stated 
the veteran was alert and oriented with fair attention.

In November 1999, the veteran reported he was working as a 
dump truck driver and that he liked it.  He noted that his 
job at Walmart did not work out because he was around too 
many people and it made him restless and jumpy and more 
nervous.  The veteran reported less depression and anxiety.  
The examiner stated the veteran was conversant and less 
anxious and that the veteran was mildly dysphoric and 
moderately anxious.  He stated the veteran's affect was 
slightly restricted with reactivity.  The examiner noted the 
veteran did not have homicidal or suicidal ideations.  The 
assessment was improved depressive symptoms.

A May 2000 treatment report shows the veteran's spouse called 
because the veteran had stopped taking his medication and she 
stated he was behaving erratically.  That same month, the 
veteran and his spouse reported they were having problems.

In June 2000, the veteran reported he was still working as a 
dump truck driver.  The examiner stated the veteran was in 
casual attire and was rather anxious, conversant, and 
logical.  His mood was described as euthymic.  The examiner 
stated there was no homicidal or suicidal ideations elicited.  
He added the veteran was alert and oriented.  Later that 
month, the examiner stated the veteran's mood had improved 
since the last visit and had been maintained.

In July 2000, the veteran stated he was feeling better and 
was back with his spouse.  The examiner stated the veteran 
was mildly apprehensive with an appropriate affect.  He 
stated the veteran was alert and oriented with no suicidal or 
homicidal ideations elicited.  The examiner entered a GAF 
score of 61.

In January 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member.  The 
veteran stated he continued to have flashbacks, particularly 
when he would feel immobilized, such as in heavy traffic or 
in a crowd of people and would feel "trapped."  He stated 
it made him feel nervous.  The veteran denied having any 
problems with hallucinations, but stated he had nightmares.  
He stated the nightmares were less frequent than they had 
been at one time.  The veteran noted he had trouble sleeping.  
He stated he was on antidepressants.  The veteran stated he 
would forget things and would get angry frequently over 
situations that most people would tend to pass over.  He 
stated he would constantly check his doors in his house to 
make sure they were locked.  

The veteran stated he had few friends, but noted he had a 
very tolerant spouse.  He stated he preferred to be isolated 
from others.  The veteran testified he was working as a truck 
driver and liked that job because he worked alone.  He stated 
he had worked as a truck driver previously but had switched 
companies.  As to his prior job, the veteran stated he had 
had a blow-up with another person and just walked off the 
job.  He described feeling like he was a bomb about to 
explode.  The veteran stated he felt depressed and that part 
of it was due to feeling like an outsider in society and not 
feeling like he belonged.

The veteran's spouse stated the veteran had had an argument 
with a person in a parking lot, where he threatened to hurt 
that person.  She stated that following the incident, the 
veteran apologized and stated he did not know what had come 
over him.  She stated she had had fears about the veteran 
striking her and noted she had left for a period of time 
because she did not feel safe with him.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1999 rating decision and the May 
2000 statement of the case, the RO informed the veteran of 
the evidence necessary to establish a higher evaluation for 
PTSD.  In the May 2000 statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for PTSD.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, The American Legion.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record reflects the RO wrote to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in August 1998 to verify whether the veteran had 
engaged in combat while in Vietnam.  The USASCRUR replied in 
March 1999 and attached the relevant records.  Further, the 
record discloses that the veteran informed VA he had received 
treatment at VA facilities only and the RO obtained those 
records.  The veteran has not alleged that there are any 
additional medical records related to treatment for PTSD that 
VA has not already obtained.  In accordance with its duty to 
assist, the RO had the veteran undergo a VA psychiatric 
evaluation related to his claim.  Finally, the veteran 
requested a hearing before the Board at the RO, which was 
conducted in January 2001.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2000), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
including the testimony provided at the January 2001 hearing, 
the Board finds that the evidence supports the grant of a 
30 percent evaluation for PTSD.  The veteran has problems 
with anger outbursts and irritability.  He has stated that he 
has a chronic sleep impairment, where he sleeps only four to 
six hours.  The veteran has consistently reported he is very 
anxious, and examiners have substantiated that the veteran is 
fidgety and anxious with a sad mood.  He has described 
feeling hopeless and feeling like he does not belong in 
society.  The veteran has stated he has few friends because 
he is intolerant of others, but has noted he and his wife 
have a good relationship.  The evidence establishes that the 
veteran has periods of time when he cannot function at work, 
but he does function on the whole.  His appearance has been 
described as neat and well groomed.  The veteran has 
consistently denied auditory and visual hallucinations and 
homicidal and suicidal ideations.  He has not reported panic 
attacks, but has stated that he becomes uncomfortable when he 
is immobile, such as sitting in traffic.  Examiners have 
described the veteran as alert and oriented.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  Although examiners have reported that the 
veteran is mildly anxious and some have stated that his 
symptoms had improved, the Board finds that the above-
described symptoms establish that the veteran is 30 percent 
disabling as to his PTSD symptomatology.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  This is based upon the 
consistent findings that the veteran is anxious and fidgety.  
He has been described as "extremely anxious," having 
increased nervousness, anger, and agitation, and being 
noticeably fidgety.  Such findings establish more than a 
mildly disabling psychiatric disorder.  

This determination is supported by the VA examiner's finding 
in the May 1999 psychiatric evaluation report that the 
veteran's GAF score was 61 to 70 and the examiner's finding 
in the July 2000 treatment report that the veteran's GAF 
score was 61.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 46-47 (4th ed. 1994).  A GAF score of 
between 61 and 70 is defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

Although such score range contemplates a mild psychiatric 
disorder, as stated above, the GAF score does not fit neatly 
into the rating criteria for psychiatric disorders.  The 
veteran's symptoms meet criteria found in both the 10 percent 
evaluation and the 30 percent evaluation.  The application of 
38 C.F.R. § 4.7 establishes a basis to grant the veteran a 
30 percent evaluation for his service-connected PTSD.  The 
mild symptoms contemplated in the veteran's GAF score are 
indicative of no more than a 30 percent evaluation.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that such is not the 
case.  The evidence does not establish that the veteran has 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, the veteran's speech has been consistently described as 
clear, coherent, and non-pressured.  No medical professional 
has stated that the veteran is unable to understand complex 
commands.  The veteran does not neglect his personal 
appearance, as evidenced by the consistent findings that the 
veteran has good hygiene.  He has also been noted to be 
neatly dressed.  The veteran has consistently been described 
as cooperative and having good eye contact.  He has also been 
consistently described as alert oriented times three and has 
been described as having no looseness of associations or 
flight of ideas.  Although he expressed a thought of taking 
his life, the preponderance of the evidence show he has 
consistently denied suicidal ideation.  Finally, there have 
been no clinical findings that the veteran has any obsessive 
ritualistic behavior.  The Board finds that the preponderance 
of the evidence is against an evaluation in excess of 
30 percent for PTSD.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the initial 
10 percent evaluation assigned, the Board agrees and has 
granted him a 30 percent evaluation.  To the extent that the 
veteran has stated he warrants an even higher evaluation, the 
Board finds that the medical evidence does not support such 
finding for the reasons states above.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's and his spouse's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's and his 
spouse's contentions into account and the medical findings, 
an evaluation in excess of 30 percent for PTSD is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected PTSD 
warrants an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disability.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

